significant index no and no department of the treasury internal_revenue_service tax exempt and government entities washington d c feb rooe legend company a plan x plan y this is in response to your ruling_request dated date as modified by your letter dated date you seek a ruling on behalf of company a for whom you are the authorized representative concerning the tax aspects of a proposed termination of plan x with a certain portion of the excess_assets of plan x being transferred to plan y facts company a a sponsors plan x and plan y for over big_number of its and its subsidiaries’ employees located throughout the united_states based in the state of plan x a defined_benefit_plan was established date to provide retirement benefits for most of its employees and those of its subsidiaries not covered by a collective bargaining agreement the most recent favorable determination_letter from the service that plan x was qualified under the internal_revenue_code the code was dated date plan y a defined_contribution_plan of the k profit-sharing type was established date to provide both employer discretionary profit-sharing contributions and employee discretionary contributions the latter being matched by the employer on a percent basis for contributions up to six percent of the employee's wages the active participants in plan x and plan y are otherwise identical except that plan y also provides limited benefits to members of a collective bargaining group plan y has also been accorded qualified status since its inception when plan y was established plan x was concurrently amended to permit each participant in plan x to make a one-time roll over of the lump sum value of his her accrued_benefit to become an initial account balance in plan y and the amended plan x was restructured as a floor_plan providing each participant with the greater of a the accrued_benefits under plan x just prior to the amendment or b the benefits provided by plan y you have stated that almost all of the active participants in plan x elected at that time to roll over into plan y the present values of their accrued_benefits under plan x in the years since the establishment of the floor-offset arrangement in almost every case the account balance in plan y has grown so rapidly that it now exceeds the value of the accrued_benefits under plan x company a as sponsor of both these plans therefore proposes to terminate plan x and after payment of all remaining accrued_benefits thereunder to transfer all excess_assets in plan x to an employer account set up in plan y to be used as a source of funds for future discretionary contributions as well as matching_contributions to plan y it is estimated that at the present time the value of the accrued_benefits in plan x is approximately dollar_figure million whereas the value of the assets of plan x is approximately dollar_figure million company a proposes to transfer to plan y percent of the overfunding now in plan x this to be accomplished by the following steps first freeze the benefits in plan x at the time approval from the service is obtained for the ruling_request herein described all plan x participants would then become percent vested in their plan x benefits as well as percent vested in their plan y employer discretionary contribution accounts second terminate plan x all accrued_benefits under plan x would at the election of the participants be either distributed to the participants either in the form of lump sum payments or as annuity_contracts or made available to participants for roll-over to ira accounts or rolled over into plan y third a separate determination not a part of the ruling in this letter will be requested from the service on the qualification of plan x upon termination fourth plan y will be amended to provide for a suspense_account the employer account into which would be distributed percent of the residual assets of plan x as described above and which together with income credited thereto would thereafter be available to satisfy discretionary contributions and or employer matching_contributions for plan y the proposed amendment to plan y requires that the assets in the employer account together with all income credited thereto should be allocated to the accounts of participants in plan y furthermore such allocation would be made even it exceeds the discretionary and matching employer contributions to plan y occur during the plan_year in which the transfer takes place and the subsequent six plan years of plan y and be no less rapid than ratably over this seven-year period the proposed amendment also provides for allocations to be coordinated with the limitations under code sec_415 as required under sec_4980 rulings requested on the basis of the above factual representations the following rulings are requested twenty-five percent of the excess_assets transferred from plan x to the employer account in plan y will not be includible in the gross_income of company a and will not result in an income_tax deduction the transfer of percent of the excess_assets of plan x to the employer account in plan y will not be treated as an employer_reversion under code sec_4980 and will not be subject_to any excise_tax under sec_4980 the transfer of percent of the excess_assets of plan x to company a will be treated as an employer_reversion under code sec_4980 will be subject_to a percent excise_tax under sec_4980 and will be includible in the gross_income of company a law sec_4980 of the internal_revenue_code provides rules for the tax applicable on the reversion of qualified_plan assets to an employer sec_4980 of the code provides for the imposition of a percent tax on the amount of any employer_reversion from a qualified_plan sec_4980 provides that the tax under sec_4980 is to be paid_by the employer maintaining the plan sec_4980 of the code provides in part that the percent tax of code sec_4980 is increased to a percent tax unless a the employer establishes or maintains a qualified_replacement_plan or b the plan provides benefit increases meeting the requirements of sec_4980 sec_4980 of the code sets forth the requirements that must be met for an employer to establish or maintain a qualified_replacement_plan there are three requirements generally described as follows at least percent of the active participants in the terminated plan who remain as employees of the employer after the termination are active participants in the replacement plan a direct transfer from the terminated plan to the replacement pian is made before any employer_reversion and the amount of such transfer is in an amount equal to the excess if any of a percent of the maximum amount the employer could receive as an employer_reversion without regard to sec_4980 over b an amount equal to the present_value of the aggregate increases in the accrued_benefits under the terminated plan of any participants or beneficiaries pursuant to a plan amendment that is adopted during the 60-day period ending on the date of termination and that takes effect immediately on the termination_date the amount transferred is allocated to the accounts of participants in the replacement plan or credited to a suspense_account and allocated from such account no less rapidly than ratably over the 7-year period beginning with the year of the transfer additionally the allocations are to be coordinated with the limitations under code sec_415 that may apply to certain participants analysis first we consider whether plan y is a qualified_replacement_plan within the meaning of code sec_4980 since all of the participants in plan x even before it is amended as described above are already participants in plan y and would remain so as stated under the first step in the proposed transaction as described above the participation requirement the first condition under code sec_4980 is satisfied the asset transfer requirement the second condition under code sec_4980 also is satisfied since an amount equal to percent of the excess_assets in plan x ie the excess_assets after withdrawal of such funds as would be necessary to provide for the accrued_benefits of existing participants is to be directly transferred to plan y the amount to be transferred from plan x will be credited to a suspense_account the employer account in plan y for allocation to participants' accounts in plan y with the balance to be allocated at least ratably over a 7-year period and such allocations are to be coordinated with the limitations of code sec_415 as they may apply to certain participants this satisfies the allocation requirement the third condition under code sec_4980 conclusion sec_1 we conclude that plan y is a qualified replacement pian therefore following code sec_4980 with respect to the first ruling_request we further conclude that percent of the excess_assets transferred from plan x to the employer account in plan y will not be includible in the gross_income of company a nor will any deduction be allowable with respect to such transfer with respect to the second ruling_request we conclude that based on the information and circumstances described above the transfer of percent of the excess_assets of plan x will not be treated as an employer_reversion under code sec_4980 and will not be subject_to any excise_tax under sec_4980 3uuz21049 with respect to the third ruling_request we conclude that the remaining percent of excess_assets transferred from plan x to company a will be treated as an employer_reversion under code sec_4980 will be subject_to a percent excise_tax under sec_4980 and will be includible in the gross_income of company a this letter is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you have questions please call not a toll-free number in any correspondence relating to this letter please refer as well to sincerely yours water pgpere martin l pippins manager employee_plans actuarial group
